Exhibit 10.14

 

TWENTY-FIFTH LOAN MODIFICATION AGREEMENT

 

This Twenty-fifth Loan Modification Agreement (this “Loan Modification
Agreement”) is entered into on the Twenty-fifth Loan Modification Effective
Date, by and between SILICON VALLEY BANK, a California chartered bank, with its
principal place of business at 3003 Tasman Drive, Santa Clara, California 95054
and with a loan production office located at One Newton Executive Park,
Suite 200, 2221 Washington Street, Newton, Massachusetts 02462 (“Bank”) and
ASPEN TECHNOLOGY, INC., a Delaware corporation with offices at 200 Wheeler Road,
Burlington, Massachusetts 01803 for itself and as successor by merger with
ASPENTECH, INC., a Texas corporation with offices at 200 Wheeler Road,
Burlington, Massachusetts 01803 (“Borrower”).

 


1.                                       DESCRIPTION OF EXISTING INDEBTEDNESS
AND OBLIGATIONS.  AMONG OTHER INDEBTEDNESS AND OBLIGATIONS WHICH MAY BE OWING BY
BORROWER TO BANK, BORROWER IS INDEBTED TO BANK PURSUANT TO A LOAN ARRANGEMENT
DATED AS OF JANUARY 30, 2003, EVIDENCED BY, AMONG OTHER DOCUMENTS, A CERTAIN
LOAN AND SECURITY AGREEMENT DATED AS OF JANUARY 30, 2003 BETWEEN BORROWER,
ASPENTECH, INC. AND BANK, AS AMENDED BY A CERTAIN LETTER AGREEMENT DATED
FEBRUARY 14, 2003, A CERTAIN FIRST LOAN MODIFICATION AGREEMENT DATED JUNE 27,
2003, A CERTAIN SECOND LOAN MODIFICATION AGREEMENT DATED SEPTEMBER 10, 2004, A
CERTAIN THIRD LOAN MODIFICATION AGREEMENT DATED JANUARY 28, 2005, A CERTAIN
FOURTH LOAN MODIFICATION AGREEMENT DATED APRIL 1, 2005, A CERTAIN FIFTH LOAN
MODIFICATION AGREEMENT DATED MAY 6, 2005, A CERTAIN SIXTH LOAN MODIFICATION
AGREEMENT DATED JUNE 15, 2005, A CERTAIN SEVENTH LOAN MODIFICATION AGREEMENT
DATED SEPTEMBER, 2005, A CERTAIN EIGHTH AMENDMENT TO LOAN AND SECURITY AGREEMENT
DATED NOVEMBER 22, 2005, A CERTAIN NINTH LOAN MODIFICATION AGREEMENT DATED
JULY 17, 2006, A CERTAIN TENTH LOAN MODIFICATION AGREEMENT DATED SEPTEMBER 15,
2006, A CERTAIN ELEVENTH LOAN MODIFICATION AGREEMENT DATED SEPTEMBER 27, 2006, A
CERTAIN TWELFTH LOAN MODIFICATION AGREEMENT DATED JANUARY 12, 2007, A CERTAIN
THIRTEENTH LOAN MODIFICATION AGREEMENT DATED APRIL 13, 2007, A CERTAIN
FOURTEENTH LOAN MODIFICATION AGREEMENT DATED JUNE 28, 2007, A CERTAIN WAIVER
AGREEMENT DATED JUNE 28, 2007, A CERTAIN FIFTEENTH LOAN MODIFICATION AGREEMENT
DATED AUGUST 30, 2007, A CERTAIN SIXTEENTH LOAN MODIFICATION AGREEMENT DATED
OCTOBER 16, 2007, A CERTAIN SEVENTEENTH LOAN MODIFICATION AGREEMENT DATED
DECEMBER 28, 2007,  A CERTAIN EIGHTEENTH LOAN MODIFICATION AGREEMENT DATED
JANUARY 24, 2008, A CERTAIN NINETEENTH LOAN MODIFICATION AGREEMENT DATED
APRIL 11, 2008, A CERTAIN TWENTIETH LOAN MODIFICATION AGREEMENT DATED MAY 15,
2008, A CERTAIN TWENTY-FIRST LOAN MODIFICATION AGREEMENT DATED JUNE 13, 2008, A
CERTAIN TWENTY-SECOND LOAN MODIFICATION AGREEMENT DATED JULY 15, 2008, A CERTAIN
TWENTY-THIRD LOAN MODIFICATION AGREEMENT, DATED SEPTEMBER 30, 2008, AND A
CERTAIN TWENTY-FOURTH LOAN MODIFICATION AGREEMENT, DATED AS OF NOVEMBER 17, 2008
(AS AMENDED, THE “LOAN AGREEMENT”).  CAPITALIZED TERMS USED BUT NOT OTHERWISE
DEFINED HEREIN SHALL HAVE THE SAME MEANING AS IN THE LOAN AGREEMENT.


 


2.                                       DESCRIPTION OF COLLATERAL.  REPAYMENT
OF THE OBLIGATIONS IS SECURED BY THE COLLATERAL AS DESCRIBED IN THE LOAN
AGREEMENT (TOGETHER WITH ANY OTHER COLLATERAL SECURITY GRANTED TO BANK, THE
“SECURITY DOCUMENTS”).


 

Hereinafter, the Security Documents, together with all other documents
evidencing or securing the  Obligations shall be referred to as the “Existing
Loan Documents”.

 


3.                                       DESCRIPTION OF CHANGE IN TERMS.


 

Modifications to Loan Agreement.

 


(I)                                    THE LOAN AGREEMENT SHALL BE AMENDED BY
DELETING THE FOLLOWING TEXT APPEARING IN SECTION 1.1 OF THE LOAN AGREEMENT:


 


“1.1  LOANS.  SILICON WILL MAKE LOANS TO BORROWER (THE “LOANS”), UP TO THE
AMOUNTS (THE “CREDIT LIMIT”) SHOWN ON THE SCHEDULE, PROVIDED NO DEFAULT OR EVENT
OF DEFAULT HAS OCCURRED AND IS CONTINUING, AND SUBJECT TO DEDUCTION OF ANY
RESERVES FOR ACCRUED INTEREST AND SUCH OTHER RESERVES AS SILICON (UPON PRIOR
WRITTEN NOTICE TO BORROWER SETTING FORTH

 

--------------------------------------------------------------------------------


 


THE BASIS OF SUCH DEDUCTION) DEEMS PROPER FROM TIME TO TIME.    AMOUNTS BORROWED
MAY BE REPAID AND REBORROWED DURING THE TERM OF THIS AGREEMENT.”


 


AND INSERTING IN LIEU THEREOF THE FOLLOWING:


 


“1.1  LOANS.  SILICON WILL MAKE LOANS TO BORROWER (THE “LOANS”), UP TO THE
AMOUNTS (THE “CREDIT LIMIT”) SHOWN ON THE SCHEDULE, PROVIDED NO DEFAULT OR EVENT
OF DEFAULT HAS OCCURRED AND IS CONTINUING, AND SUBJECT TO DEDUCTION OF ANY
RESERVES FOR ACCRUED INTEREST AND SUCH OTHER RESERVES AS SILICON (UPON PRIOR
WRITTEN NOTICE TO BORROWER SETTING FORTH THE BASIS OF SUCH DEDUCTION) DEEMS
PROPER FROM TIME TO TIME.  NOTWITHSTANDING THE FOREGOING, BEGINNING ON THE
TWENTY-FIFTH LOAN MODIFICATION EFFECTIVE DATE AND THEREAFTER, BORROWER SHALL
PROVIDE SILICON NOT LESS THAN FIVE (5) BUSINESS DAYS’ PRIOR WRITTEN NOTICE OF
ANY REQUEST FOR LOANS (OTHER THAN LOANS DESCRIBED IN SECTION 1.5, SECTION 1.6
AND SECTION 1.7 HEREOF).  AMOUNTS BORROWED MAY BE REPAID AND REBORROWED DURING
THE TERM OF THIS AGREEMENT.”


 


(II)                                 THE LOAN AGREEMENT SHALL BE AMENDED BY
DELETING THE FOLLOWING TEXT APPEARING IN SECTION 2 OF THE SCHEDULE TO THE LOAN
AGREEMENT:


 


“2. INTEREST.


 


INTEREST RATE (SECTION 1.2):


 


A RATE EQUAL TO THE “PRIME RATE” IN EFFECT FROM TIME TO TIME, PLUS 0.5% PER
ANNUM.  INTEREST SHALL BE CALCULATED ON THE BASIS OF A 360-DAY YEAR FOR THE
ACTUAL NUMBER OF DAYS ELAPSED. “PRIME RATE” IS THE GREATER OF (I) 4.25% OR
(II) THE RATE ANNOUNCED FROM TIME TO TIME BY SILICON AS ITS “PRIME RATE;” IT IS
A BASE RATE UPON WHICH OTHER RATES CHARGED BY SILICON ARE BASED, AND IT IS NOT
NECESSARILY THE BEST RATE AVAILABLE AT SILICON.  THE INTEREST RATE APPLICABLE TO
THE OBLIGATIONS SHALL CHANGE ON EACH DATE THERE IS A CHANGE IN THE PRIME RATE. 
NOTWITHSTANDING THE FOREGOING, UPON BORROWER’S ACHIEVEMENT OF TWO CONSECUTIVE
QUARTERS OF POSITIVE NET INCOME (AS REASONABLY DETERMINED BY SILICON), THE
INTEREST RATE HEREUNDER SHALL BE REDUCED TO THE PRIME RATE IN EFFECT FROM TIME
TO TIME, PLUS ZERO PERCENT (0.0%) PER ANNUM.  SUCH REDUCTION IN THE INTEREST
RATE SHALL BE EFFECTIVE FIVE (5) BUSINESS DAYS AFTER SILICON RECEIVES SUFFICIENT
(IN IT REASONABLE DISCRETION) EVIDENCE OF SUCH ACHIEVEMENT OF POSITIVE NET
INCOME.”


 


AND INSERTING IN LIEU THEREOF THE FOLLOWING:


 


“2. INTEREST.


 


INTEREST RATE (SECTION 1.2):


 


A RATE EQUAL TO THE “PRIME RATE” IN EFFECT FROM TIME TO TIME, PLUS 0.5% PER
ANNUM.  INTEREST SHALL BE CALCULATED ON THE BASIS OF A 360-DAY YEAR FOR THE
ACTUAL NUMBER OF DAYS ELAPSED. “PRIME RATE” IS THE GREATER OF (I) 4.25% OR
(II) THE RATE ANNOUNCED FROM TIME TO TIME BY SILICON AS ITS “PRIME RATE;” IT IS
A BASE RATE UPON WHICH OTHER RATES CHARGED BY SILICON ARE BASED, AND IT IS NOT
NECESSARILY THE BEST RATE AVAILABLE AT SILICON.  THE INTEREST RATE APPLICABLE TO
THE OBLIGATIONS SHALL CHANGE ON EACH DATE THERE IS A CHANGE IN THE PRIME RATE.”


 


(III)                              THE LOAN AGREEMENT SHALL BE AMENDED BY
DELETING THE FOLLOWING TEXT APPEARING IN SECTION 4 OF THE SCHEDULE TO THE LOAN
AGREEMENT:


 


“MATURITY DATE

 

2

--------------------------------------------------------------------------------


 


(SECTION 6.1): JANUARY 15, 2009”


 


AND INSERTING IN LIEU THEREOF THE FOLLOWING:


 


 “MATURITY DATE


 


(SECTION 6.1): MAY 15, 2009”


 


(IV)                             THE LOAN AGREEMENT SHALL BE AMENDED BY DELETING
THE FOLLOWING TEXT APPEARING IN SECTION 5(B) OF THE SCHEDULE TO THE LOAN
AGREEMENT:


 


“B. MINIMUM CASH OR EXCESS AVAILABILITY:


 


THE BORROWER SHALL AT ALL TIMES MAINTAIN $5,000,000.00 IN (I) CASH DEPOSITS
MAINTAINED AT SILICON, AND/OR (II) EXCESS “AVAILABILITY” UNDER THIS AGREEMENT
(NET OF LOANS, LETTERS OF CREDIT OR OTHER INDEBTEDNESS UNDER THIS AGREEMENT), AS
DETERMINED BY SILICON BASED UPON THE CREDIT LIMIT RESTRICTIONS SET FORTH IN
SECTION 1 ABOVE).”


 


AND INSERTING IN LIEU THEREOF THE FOLLOWING:


 


“B. MINIMUM CASH OR EXCESS AVAILABILITY:


 


THE BORROWER SHALL AT ALL TIMES MAINTAIN $75,000,000.00 IN (I) CASH DEPOSITS
MAINTAINED AT SILICON, AND/OR (II) EXCESS “AVAILABILITY” UNDER THIS AGREEMENT
(NET OF LOANS, LETTERS OF CREDIT OR OTHER INDEBTEDNESS UNDER THIS AGREEMENT), AS
DETERMINED BY SILICON BASED UPON THE CREDIT LIMIT RESTRICTIONS SET FORTH IN
SECTION 1 ABOVE).”


 


(V)                                THE LOAN AGREEMENT SHALL BE AMENDED BY
DELETING THE FOLLOWING TEXT AT THE END OF SECTION 6(1) OF THE SCHEDULE TO THE
LOAN AGREEMENT:


 


“1.           FROM THE DATE HEREOF THROUGH JUNE 30, 2003, WEEKLY AND UPON EACH
LOAN REQUEST, BORROWING BASE CERTIFICATES.  FROM JULY 1, 2003 AND THEREAFTER,
WEEKLY AND UPON EACH LOAN REQUEST, BORROWING BASE CERTIFICATES AND TRANSACTION
REPORTS.  NOTWITHSTANDING THE FOREGOING, (I) IF BORROWER IS ON “NON-BORROWING
REPORTING STATUS” AND MAINTAINS AT LEAST $10,000,000 IN CASH ON DEPOSIT AT
SILICON AND/OR EXCESS “AVAILABILITY” HEREUNDER, SUCH REPORTS SHALL BE DUE
BI-WEEKLY AND (II) IF BORROWER IS ON “NON-BORROWING REPORTING STATUS” AND
MAINTAINS AT LEAST $20,000,000 IN CASH ON DEPOSIT AT SILICON AND/OR EXCESS
“AVAILABILITY” HEREUNDER, SUCH REPORTS SHALL BE DUE MONTHLY; PROVIDED FURTHER,
HOWEVER, IN ALL INSTANCES, BORROWER SHALL NOT BE REQUIRED TO DELIVER TRANSACTION
REPORTS TO BANK DURING THE PERIOD COMMENCING AUGUST 1, 2007 THROUGH AUGUST 15,
2008; PROVIDED, FURTHER, THAT BEGINNING ON THE TWENTY-THIRD LOAN MODIFICATION
EFFECTIVE DATE THROUGH THE MATURITY DATE, BANK WAIVES RECEIPT OF BORROWING BASE
CERTIFICATES AND TRANSACTION REPORTS OTHERWISE DELIVERABLE HEREUNDER.  BANK
HEREBY WAIVES DELIVERY BY BORROWER OF ANY SUCH CERTIFICATES OR REPORTS
PREVIOUSLY REQUIRED HEREUNDER BUT NOT DELIVERED.”


 


AND INSERTING IN LIEU THEREOF THE FOLLOWING:


 


“1.           THROUGH JUNE 30, 2003, WEEKLY AND UPON EACH LOAN REQUEST,
BORROWING BASE CERTIFICATES.  FROM JULY 1, 2003 AND THEREAFTER, WEEKLY AND UPON
EACH LOAN REQUEST, BORROWING BASE CERTIFICATES AND TRANSACTION REPORTS. 
NOTWITHSTANDING THE FOREGOING, (I) IF BORROWER IS ON “NON-BORROWING REPORTING
STATUS” AND MAINTAINS AT LEAST $10,000,000 IN CASH ON DEPOSIT AT SILICON AND/OR
EXCESS “AVAILABILITY” HEREUNDER, SUCH REPORTS SHALL BE DUE BI-WEEKLY AND (II) IF
BORROWER IS ON “NON-BORROWING REPORTING STATUS” AND MAINTAINS AT LEAST
$20,000,000 IN CASH ON DEPOSIT AT SILICON AND/OR EXCESS “AVAILABILITY”
HEREUNDER, SUCH REPORTS SHALL BE DUE MONTHLY; PROVIDED FURTHER, HOWEVER, IN ALL
INSTANCES, BORROWER


 


3

--------------------------------------------------------------------------------



 


SHALL NOT BE REQUIRED TO DELIVER TRANSACTION REPORTS TO BANK DURING THE PERIOD
COMMENCING AUGUST 1, 2007 THROUGH AUGUST 15, 2008; PROVIDED, FURTHER, THAT
BEGINNING ON THE TWENTY-THIRD LOAN MODIFICATION EFFECTIVE DATE THROUGH
NOVEMBER 30, 2008, BANK WAIVES RECEIPT OF BORROWING BASE CERTIFICATES AND
TRANSACTION REPORTS OTHERWISE DELIVERABLE HEREUNDER.  BANK HEREBY FURTHER WAIVES
DELIVERY BY BORROWER OF ANY SUCH CERTIFICATES OR REPORTS PREVIOUSLY REQUIRED
HEREUNDER THROUGH THE REPORTING PERIOD ENDED NOVEMBER 30, 2008 BUT NOT
DELIVERED.  NOTWITHSTANDING THE FOREGOING, (I) WITH RESPECT TO THE MONTHLY
PERIOD ENDING DECEMBER 31, 2008, BORROWER SHALL DELIVER ITS BORROWING BASE
CERTIFICATE AND TRANSACTION REPORT ON OR BEFORE FEBRUARY 15, 2009 AND
(II) COMMENCING WITH THE MONTHLY PERIOD ENDING JANUARY 31, 2009, BORROWER SHALL
DELIVER MONTHLY, WITHIN THIRTY (30) DAYS AFTER THE END OF EACH MONTH, AND UPON
EACH LOAN REQUEST OR ANY OTHER REQUEST FOR A CREDIT EXTENSION, BORROWING BASE
CERTIFICATES AND TRANSACTION REPORTS.”


 


(VI)                             THE LOAN AGREEMENT SHALL BE AMENDED BY DELETING
THE FOLLOWING TEXT APPEARING IN SECTION 6(2) OF THE SCHEDULE TO THE LOAN
AGREEMENT:


 


“2.           MONTHLY ACCOUNTS PAYABLE AGINGS, AGED BY INVOICE DATE, AND
OUTSTANDING OR HELD CHECK REGISTERS, IF ANY, WITHIN TWENTY DAYS AFTER THE END OF
EACH MONTH; PROVIDED, HOWEVER, BORROWER SHALL NOT BE REQUIRED TO DELIVER ITS
MONTHLY ACCOUNTS PAYABLE AGINGS TO BANK DURING THE PERIOD COMMENCING NOVEMBER 1,
2007 THROUGH AUGUST 15, 2008 (REPORTING WILL BE DUE AS SCHEDULED COMMENCING WITH
THE PERIOD ENDING JULY 31, 2008); PROVIDED, FURTHER, THAT BEGINNING ON THE
TWENTY-THIRD LOAN MODIFICATION EFFECTIVE DATE THROUGH THE MATURITY DATE, BANK
WAIVES RECEIPT OF MONTHLY ACCOUNTS PAYABLE AGINGS, AGED BY INVOICE DATE, AND
OUTSTANDING OR HELD CHECK REGISTERS OTHERWISE DELIVERABLE HEREUNDER. BANK HEREBY
WAIVES DELIVERY BY BORROWER OF ANY SUCH AGINGS OR HELD CHECK REGISTERS
PREVIOUSLY REQUIRED HEREUNDER BUT NOT DELIVERED.”


 


AND INSERTING IN LIEU THEREOF THE FOLLOWING:


 


“2.           MONTHLY ACCOUNTS PAYABLE AGINGS, AGED BY INVOICE DATE, AND
OUTSTANDING OR HELD CHECK REGISTERS, IF ANY, WITHIN TWENTY (20) DAYS AFTER THE
END OF EACH MONTH; PROVIDED, HOWEVER, BORROWER SHALL NOT BE REQUIRED TO DELIVER
ITS MONTHLY ACCOUNTS PAYABLE AGINGS TO BANK DURING THE PERIOD COMMENCING
NOVEMBER 1, 2007 THROUGH AUGUST 15, 2008 (REPORTING WILL BE DUE AS SCHEDULED
COMMENCING WITH THE PERIOD ENDING JULY 31, 2008); PROVIDED, FURTHER, THAT
BEGINNING ON THE TWENTY-THIRD LOAN MODIFICATION EFFECTIVE DATE THROUGH
NOVEMBER 30, 2008, BANK WAIVES RECEIPT OF MONTHLY ACCOUNTS PAYABLE AGINGS, AGED
BY INVOICE DATE, AND OUTSTANDING OR HELD CHECK REGISTERS OTHERWISE DELIVERABLE
HEREUNDER. BANK HEREBY FURTHER WAIVES DELIVERY BY BORROWER OF ANY SUCH AGINGS OR
HELD CHECK REGISTERS PREVIOUSLY REQUIRED HEREUNDER THROUGH THE REPORTING PERIOD
ENDED NOVEMBER 30, 2008 BUT NOT DELIVERED.  NOTWITHSTANDING THE FOREGOING,
(I) WITH RESPECT TO THE MONTHLY REPORTING PERIOD ENDING DECEMBER 31, 2008,
BORROWER SHALL DELIVER ITS MONTHLY ACCOUNTS PAYABLE AGINGS, AGED BY INVOICE
DATE, AND OUTSTANDING OR HELD CHECK REGISTERS, IF ANY, ON OR BEFORE FEBRUARY 15,
2009 AND (II) COMMENCING WITH THE MONTHLY REPORTING PERIOD ENDING JANUARY 31,
2009, MONTHLY ACCOUNTS PAYABLE AGINGS, AGED BY INVOICE DATE, AND OUTSTANDING OR
HELD CHECK REGISTERS, IF ANY, WITHIN THIRTY (30) DAYS AFTER THE END OF EACH
MONTH.”


 


(VII)                          THE LOAN AGREEMENT SHALL BE AMENDED BY DELETING
THE FOLLOWING TEXT APPEARING IN SECTION 6(3) OF THE SCHEDULE TO THE LOAN
AGREEMENT:


 


“3.           MONTHLY RECEIVABLE AGINGS, AGED BY INVOICE DATE, AND RECEIVABLE
RECONCILIATIONS, WITHIN TWENTY DAYS AFTER THE END OF EACH MONTH; PROVIDED,
HOWEVER, BORROWER SHALL NOT BE REQUIRED TO DELIVER ITS MONTHLY RECEIVABLE AGINGS
TO BANK DURING THE PERIOD COMMENCING NOVEMBER 1, 2007 THROUGH AUGUST 15, 2008
(REPORTING WILL BE DUE AS SCHEDULED COMMENCING WITH THE PERIOD ENDING JULY 31,
2008); PROVIDED, FURTHER,


 


4

--------------------------------------------------------------------------------



 


THAT BEGINNING ON THE TWENTY-THIRD LOAN MODIFICATION EFFECTIVE DATE THROUGH THE
MATURITY DATE, BANK WAIVES RECEIPT OF MONTHLY RECEIVABLE AGINGS AND RECEIVABLE
RECONCILIATIONS OTHERWISE DELIVERABLE HEREUNDER.  BANK HEREBY WAIVES DELIVERY BY
BORROWER OF ANY SUCH AGINGS AND RECONCILIATIONS PREVIOUSLY REQUIRED HEREUNDER
BUT NOT DELIVERED.”


 


AND INSERTING IN LIEU THEREOF THE FOLLOWING:


 


“3.           MONTHLY RECEIVABLE AGINGS, AGED BY INVOICE DATE, AND RECEIVABLE
RECONCILIATIONS, WITHIN TWENTY (20) DAYS AFTER THE END OF EACH MONTH; PROVIDED,
HOWEVER, BORROWER SHALL NOT BE REQUIRED TO DELIVER ITS MONTHLY RECEIVABLE AGINGS
TO BANK DURING THE PERIOD COMMENCING NOVEMBER 1, 2007 THROUGH AUGUST 15, 2008
(REPORTING WILL BE DUE AS SCHEDULED COMMENCING WITH THE PERIOD ENDING JULY 31,
2008); PROVIDED, FURTHER, THAT BEGINNING ON THE TWENTY-THIRD LOAN MODIFICATION
EFFECTIVE DATE THROUGH NOVEMBER 30, 2008, BANK WAIVES RECEIPT OF MONTHLY
RECEIVABLE AGINGS AND RECEIVABLE RECONCILIATIONS OTHERWISE DELIVERABLE
HEREUNDER.  BANK HEREBY FURTHER WAIVES DELIVERY BY BORROWER OF ANY SUCH AGINGS
AND RECONCILIATIONS PREVIOUSLY REQUIRED HEREUNDER THROUGH THE REPORTING PERIOD
ENDED NOVEMBER 30, 2008 BUT NOT DELIVERED.  NOTWITHSTANDING THE FOREGOING,
(I) WITH RESPECT TO THE MONTHLY REPORTING PERIOD ENDING DECEMBER 31, 2008,
BORROWER SHALL DELIVER ITS MONTHLY ACCOUNTS RECEIVABLE AGINGS, AGED BY INVOICE
DATE, AND RECEIVABLE RECONCILIATIONS, ON OR BEFORE FEBRUARY 15, 2009 AND
(II) COMMENCING WITH THE MONTHLY REPORTING PERIOD ENDING JANUARY 31, 2009,
MONTHLY RECEIVABLE AGINGS, AGED BY INVOICE DATE, AND RECEIVABLE RECONCILIATIONS,
WITHIN THIRTY (30) DAYS AFTER THE END OF EACH MONTH.”


 


(VIII)                       THE LOAN AGREEMENT SHALL BE AMENDED BY DELETING THE
FOLLOWING TEXT APPEARING IN SECTION 6(4) OF THE SCHEDULE TO THE LOAN AGREEMENT:


 


“4.           MONTHLY UNAUDITED FINANCIAL STATEMENTS, AS SOON AS AVAILABLE, AND
IN ANY EVENT WITHIN THIRTY DAYS AFTER THE END OF EACH MONTH; PROVIDED, HOWEVER,
BANK HEREBY WAIVES RECEIPT OF BORROWER’S MONTHLY UNAUDITED FINANCIAL STATEMENTS
EFFECTIVE FOR EACH OF THE MONTHLY PERIODS ENDING APRIL 30, 2007 THROUGH AND
INCLUDING THE MATURITY DATE.”


 


AND INSERTING IN LIEU THEREOF THE FOLLOWING:


 


“4.           MONTHLY UNAUDITED FINANCIAL STATEMENTS, AS SOON AS AVAILABLE, AND
IN ANY EVENT WITHIN THIRTY (30) DAYS AFTER THE END OF EACH MONTH; PROVIDED,
HOWEVER, BANK HEREBY WAIVES RECEIPT OF BORROWER’S MONTHLY UNAUDITED FINANCIAL
STATEMENTS EFFECTIVE FOR EACH OF THE MONTHLY PERIODS ENDING APRIL 30, 2007
THROUGH AND INCLUDING THE MONTHLY PERIOD ENDING MARCH 31, 2009.”


 


(IX)                               THE LOAN AGREEMENT SHALL BE AMENDED BY
DELETING THE FOLLOWING TEXT AT THE END OF SECTION 6(5) OF THE SCHEDULE TO THE
LOAN AGREEMENT:


 


“5.           MONTHLY COMPLIANCE CERTIFICATES, WITHIN THIRTY DAYS AFTER THE END
OF EACH MONTH, IN SUCH FORM AS SILICON SHALL REASONABLY SPECIFY, SIGNED BY THE
CHIEF FINANCIAL OFFICER OF BORROWER, CERTIFYING THAT AS OF THE END OF SUCH MONTH
BORROWER WAS IN FULL COMPLIANCE WITH ALL OF THE TERMS AND CONDITIONS OF THIS
AGREEMENT, AND SETTING FORTH CALCULATIONS SHOWING COMPLIANCE WITH THE FINANCIAL
COVENANTS SET FORTH IN THIS AGREEMENT AND SUCH OTHER INFORMATION AS SILICON
SHALL REASONABLY REQUEST, INCLUDING, WITHOUT LIMITATION, A STATEMENT THAT AT THE
END OF SUCH MONTH THERE WERE NO HELD CHECKS; PROVIDED, HOWEVER, (I) BORROWER MAY
IN LIEU THEREOF DELIVER ITS MONTHLY COMPLIANCE CERTIFICATES FOR THE PERIOD
ENDING ON A DATE BETWEEN APRIL 30, 2007 AND NOVEMBER 30, 2007, INCLUSIVE, IN
DRAFT FORM, PROVIDED FURTHER THAT BORROWER DELIVERS ITS MONTHLY COMPLIANCE
CERTIFICATES FOR THE PERIODS ENDING ON JUNE 30, 2007 AND SEPTEMBER 30, 2007 IN
FINAL FORM, AS SOON AS


 


5

--------------------------------------------------------------------------------



 


AVAILABLE, AND IN ANY EVENT NO LATER THAN MAY 15, 2008, (II) BORROWER MAY
DELIVER ITS MONTHLY COMPLIANCE CERTIFICATE FOR THE PERIODS ENDING DECEMBER 31,
2007 AND MARCH 31, 2008, IN DRAFT FORM, AS SOON AS AVAILABLE, AND IN ANY EVENT
NO LATER THAN APRIL 9, 2008, WITH FINAL FORMS TO BE DELIVERED TO BANK AS SOON AS
AVAILABLE BUT IN NO EVENT LATER THAN AUGUST 29, 2008, (III) BORROWER MAY DELIVER
ITS MONTHLY COMPLIANCE CERTIFICATE FOR THE PERIOD ENDING MARCH 31, 2008, IN
DRAFT FORM, AS SOON AS AVAILABLE, AND IN ANY EVENT NO LATER THAN JUNE 15, 2008,
WITH FINAL FORMS TO BE DELIVERED TO BANK AS SOON AS AVAILABLE BUT IN NO EVENT
LATER THAN AUGUST 29, 2008, AND (IV) BORROWER MAY DELIVER ITS MONTHLY COMPLIANCE
CERTIFICATE FOR THE PERIOD ENDED JUNE 30, 2008, AS SOON AS AVAILABLE BUT IN NO
EVENT LATER THAN SEPTEMBER 15, 2008.  BANK HEREBY WAIVES (I) RECEIPT OF
BORROWER’S MONTHLY COMPLIANCE CERTIFICATES (X) FOR THE PERIODS ENDING
OCTOBER 31, 2007, NOVEMBER 30, 2007, JANUARY 31, 2008, FEBRUARY 29, 2008,
APRIL 30, 2008, MAY 31, 2008, JULY 31, 2008, AUGUST 31, 2008 AND OCTOBER 31,
2008 AND (Y) RECEIPT OF BORROWER’S MONTHLY COMPLIANCE CERTIFICATE FOR THE PERIOD
ENDING DECEMBER 31, 2007, IN DRAFT FORM, ON OR BEFORE JANUARY 31, 2008;
PROVIDED, FURTHER, THAT BEGINNING ON THE TWENTY-THIRD LOAN MODIFICATION
EFFECTIVE DATE, BORROWER MAY IN LIEU THEREOF DELIVER ITS MONTHLY COMPLIANCE
CERTIFICATES FOR THE MONTHLY PERIOD COINCIDING WITH EACH FISCAL QUARTER END OF
THE BORROWER (EACH SEPTEMBER 30, DECEMBER 31, MARCH 31, AND JUNE 30), WITHIN
FIVE (5) DAYS OF FILING THE QUARTERLY FINANCIALS OF THE BORROWER PURSUANT TO
SECTION 6(6) FOR SUCH FISCAL QUARTER WITH THE SEC.  BANK HEREBY WAIVES DELIVERY
OF ALL OTHER MONTHLY COMPLIANCE CERTIFICATES; PROVIDED, FURTHER, THAT BEGINNING
ON THE TWENTY-FOURTH LOAN MODIFICATION EFFECTIVE DATE THROUGH THE MATURITY DATE,
BANK WAIVES RECEIPT OF ALL MONTHLY COMPLIANCE CERTIFICATES OTHERWISE DELIVERABLE
HEREUNDER.  NOTWITHSTANDING THE FOREGOING, BORROWER SHALL PROMPTLY DELIVER SUCH
INFORMATION AS BANK SHALL REASONABLY REQUEST TO ENABLE BANK TO VERIFY BORROWER’S
COMPLIANCE WITH THE FINANCIAL COVENANTS CONTAINED IN SECTION 5 OF THE SCHEDULE
TO THE LOAN AGREEMENT.”


 


AND INSERTING IN LIEU THEREOF THE FOLLOWING:


 


“5.           MONTHLY COMPLIANCE CERTIFICATES, WITHIN THIRTY (30) DAYS AFTER THE
END OF EACH MONTH, IN SUCH FORM AS SILICON SHALL REASONABLY SPECIFY, SIGNED BY
THE CHIEF FINANCIAL OFFICER OF BORROWER, CERTIFYING THAT AS OF THE END OF SUCH
MONTH BORROWER WAS IN FULL COMPLIANCE WITH ALL OF THE TERMS AND CONDITIONS OF
THIS AGREEMENT, AND SETTING FORTH CALCULATIONS SHOWING COMPLIANCE WITH THE
FINANCIAL COVENANTS SET FORTH IN THIS AGREEMENT AND SUCH OTHER INFORMATION AS
SILICON SHALL REASONABLY REQUEST, INCLUDING, WITHOUT LIMITATION, A STATEMENT
THAT AT THE END OF SUCH MONTH THERE WERE NO HELD CHECKS; PROVIDED, HOWEVER,
(I) BORROWER MAY IN LIEU THEREOF DELIVER ITS MONTHLY COMPLIANCE CERTIFICATES FOR
THE PERIOD ENDING ON A DATE BETWEEN APRIL 30, 2007 AND NOVEMBER 30, 2007,
INCLUSIVE, IN DRAFT FORM, PROVIDED FURTHER THAT BORROWER MAY DELIVER ITS MONTHLY
COMPLIANCE CERTIFICATES FOR THE PERIODS ENDING ON JUNE 30, 2007 AND
SEPTEMBER 30, 2007 IN FINAL FORM, AS SOON AS AVAILABLE, AND IN ANY EVENT NO
LATER THAN MAY 15, 2008, (II) BORROWER MAY DELIVER ITS MONTHLY COMPLIANCE
CERTIFICATE FOR THE PERIODS ENDING DECEMBER 31, 2007 AND MARCH 31, 2008, IN
DRAFT FORM, AS SOON AS AVAILABLE, AND IN ANY EVENT NO LATER THAN JUNE 15, 2008,
WITH FINAL FORMS TO BE DELIVERED TO BANK AS SOON AS AVAILABLE BUT IN NO EVENT
LATER THAN FEBRUARY 15, 2009, AND (III) BORROWER MAY DELIVER ITS MONTHLY
COMPLIANCE CERTIFICATE FOR THE PERIOD ENDED JUNE 30, 2008 AS SOON AS AVAILABLE
BUT IN NO EVENT LATER THAN APRIL 30, 2009 AND ITS MONTHLY COMPLIANCE CERTIFICATE
FOR THE PERIOD ENDED SEPTEMBER 30, 2008, AS SOON AS AVAILABLE BUT IN NO EVENT
LATER THAN  MAY 15, 2009.  BANK HEREBY WAIVES RECEIPT OF BORROWER’S MONTHLY
COMPLIANCE CERTIFICATES (X) FOR THE PERIODS ENDING OCTOBER 31, 2007,
NOVEMBER 30, 2007, JANUARY 31, 2008, FEBRUARY 29, 2008, APRIL 30, 2008, MAY 31,
2008, JULY 31, 2008, AUGUST 31, 2008 AND OCTOBER 31, 2008 AND (Y) RECEIPT OF
BORROWER’S MONTHLY COMPLIANCE CERTIFICATE FOR THE PERIOD ENDING DECEMBER 31,
2007, IN DRAFT FORM, ON OR BEFORE JANUARY 31, 2008; PROVIDED, FURTHER, THAT
BORROWER SHALL NOT BE REQUIRED TO DELIVER THE MONTHLY COMPLIANCE CERTIFICATES
OTHERWISE REQUIRED HEREUNDER FOR THE MONTHLY PERIODS ENDING NOVEMBER 30, 2008,
JANUARY 31, 2009


 


6

--------------------------------------------------------------------------------



 


AND FEBRUARY 28, 2009 AND BORROWER MAY DELIVER ITS MONTHLY COMPLIANCE
CERTIFICATES FOR THE MONTHLY PERIOD COINCIDING WITH THE FISCAL QUARTERS ENDING
DECEMBER 31, 2008 AND MARCH 31, 2009 WITHIN FIVE (5) DAYS OF FILING THE
QUARTERLY FINANCIAL STATEMENTS OF THE BORROWER PURSUANT TO SECTION 6(6) FOR SUCH
FISCAL QUARTER WITH THE SEC.  NOTWITHSTANDING THE FOREGOING, BORROWER SHALL
PROMPTLY DELIVER SUCH INFORMATION AS BANK SHALL REASONABLY REQUEST TO ENABLE
BANK TO VERIFY BORROWER’S COMPLIANCE WITH THE FINANCIAL COVENANTS CONTAINED IN
SECTION 5 OF THE SCHEDULE TO THE LOAN AGREEMENT.”


 


(X)                                  THE LOAN AGREEMENT SHALL BE AMENDED BY
DELETING THE FOLLOWING TEXT APPEARING IN SECTION 6(6) OF THE SCHEDULE TO THE
LOAN AGREEMENT:


 


“6.           QUARTERLY UNAUDITED FINANCIAL STATEMENTS, AS SOON AS AVAILABLE,
AND IN ANY EVENT WITHIN FORTY-FIVE DAYS AFTER THE END OF EACH FISCAL QUARTER OF
BORROWER; PROVIDED, HOWEVER, BORROWER MAY IN LIEU THEREOF (I) DELIVER ITS
QUARTERLY UNAUDITED FINANCIAL STATEMENTS FOR THE PERIODS ENDING ON JUNE 30,
2007, SEPTEMBER 30, 2007 AND DECEMBER 31, 2007 IN DRAFT FORM AS SOON AS
AVAILABLE, AND IN ANY EVENT NO LATER THAN APRIL 9, 2008, WITH FINAL FORMS OF THE
SEPTEMBER 30, 2007 QUARTERLY UNAUDITED FINANCIAL STATEMENTS TO BE DELIVERED TO
BANK WITHIN THREE DAYS OF THE FILING OF SUCH FINANCIAL STATEMENTS WITH THE SEC
BUT IN NO EVENT LATER THAN MAY 15, 2008; (II) DELIVER ITS QUARTERLY UNAUDITED
FINANCIAL STATEMENTS FOR THE PERIOD ENDING ON DECEMBER 31, 2007 IN FINAL FORM
WITHIN THREE DAYS OF THE FILING OF SUCH FINANCIAL STATEMENTS WITH THE SEC BUT IN
NO EVENT LATER THAN AUGUST 29, 2008; (III) DELIVER ITS QUARTERLY UNAUDITED
FINANCIAL STATEMENTS FOR THE PERIOD ENDING ON MARCH 31, 2008 TO BANK WITHIN
THREE DAYS OF THE FILING OF SUCH FINANCIAL STATEMENTS WITH THE SEC BUT IN NO
EVENT LATER THAN AUGUST 29, 2008; AND (IV) DELIVER ITS QUARTERLY UNAUDITED
FINANCIAL STATEMENTS FOR THE PERIOD ENDED JUNE 30, 2008 TO BANK WITHIN THREE
DAYS OF THE FILING OF SUCH FINANCIAL STATEMENTS WITH THE SEC BUT IN NO EVENT
LATER THAN SEPTEMBER 15, 2008.  BANK HEREBY WAIVES RECEIPT OF BORROWER’S
QUARTERLY UNAUDITED FINANCIAL STATEMENT FOR THE PERIOD ENDING DECEMBER 31, 2007
IN DRAFT FORM ON OR BEFORE FEBRUARY 15, 2008; PROVIDED, FURTHER, THAT BEGINNING
ON THE TWENTY-THIRD LOAN MODIFICATION EFFECTIVE DATE, BORROWER MAY IN LIEU
THEREOF DELIVER ITS QUARTERLY UNAUDITED FINANCIAL STATEMENTS TO BANK
CONTEMPORANEOUSLY WITH THE FILING OF SUCH QUARTERLY FINANCIAL STATEMENTS WITH
THE SEC.”


 


AND INSERTING IN LIEU THEREOF THE FOLLOWING:


 


“6.           AS SOON AS AVAILABLE, AND IN ANY EVENT WITHIN THE EARLIER TO OCCUR
OF (X) FORTY-FIVE (45) DAYS AFTER THE END OF EACH FISCAL QUARTER OF BORROWER AND
(Y) FIVE (5) DAYS OF FILING ITS QUARTERLY REPORT WITH THE SEC (INCLUDING,
WITHOUT LIMITATION, SEC FORM 10-Q), QUARTERLY UNAUDITED FINANCIAL STATEMENTS;
PROVIDED, HOWEVER, BORROWER MAY (I) DELIVER ITS QUARTERLY UNAUDITED FINANCIAL
STATEMENTS FOR THE PERIODS ENDING ON JUNE 30, 2007 AND SEPTEMBER 30, 2007 IN
DRAFT FORM AS SOON AS AVAILABLE, AND IN ANY EVENT NO LATER THAN APRIL 9, 2008,
WITH FINAL FORMS OF THE SEPTEMBER 30, 2007 QUARTERLY UNAUDITED FINANCIAL
STATEMENTS TO BE DELIVERED TO BANK WITHIN THREE (3) DAYS OF THE FILING OF SUCH
FINANCIAL STATEMENTS WITH THE SEC BUT IN NO EVENT LATER THAN MAY 15, 2008;
(II) FILE ITS QUARTERLY REPORT WITH THE SEC (INCLUDING, WITHOUT LIMITATION, SEC
FORM 10-Q), FOR THE QUARTERLY PERIODS ENDED DECEMBER 31, 2007 AND MARCH 31, 2008
AS SOON AS AVAILABLE, AND IN ANY EVENT ON OR BEFORE FEBRUARY 15, 2009;
(III) FILE ITS QUARTERLY REPORT WITH THE SEC (INCLUDING, WITHOUT LIMITATION, SEC
FORM 10-Q), FOR THE QUARTERLY PERIODS ENDED SEPTEMBER 30, 2008, DECEMBER 31,
2008 AND MARCH 31, 2009 AS SOON AS AVAILABLE, AND IN ANY EVENT ON OR BEFORE
MAY 15, 2009. “


 


(XI)                               THE LOAN AGREEMENT SHALL BE AMENDED BY
DELETING THE FOLLOWING TEXT APPEARING IN SECTION 6(8) OF THE SCHEDULE TO THE
LOAN AGREEMENT:


 


7

--------------------------------------------------------------------------------



 


“8.           ANNUAL FINANCIAL STATEMENTS, AS SOON AS AVAILABLE, AND IN ANY
EVENT WITHIN 120 DAYS FOLLOWING THE END OF BORROWER’S FISCAL YEAR, CERTIFIED BY
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS ACCEPTABLE TO SILICON, TOGETHER WITH AN
UNQUALIFIED OPINION ON THE FINANCIAL STATEMENTS; PROVIDED, HOWEVER, BORROWER MAY
IN LIEU THEREOF DELIVER ITS ANNUAL FINANCIAL STATEMENTS FOR THE PERIOD ENDING ON
JUNE 30, 2007 AS SOON AS AVAILABLE, AND IN ANY EVENT WITHIN THREE DAYS OF THE
FILING OF SUCH FINANCIAL STATEMENTS WITH THE SEC BUT IN NO EVENT LATER THAN
MAY 15, 2008; PROVIDED, FURTHER, THAT BEGINNING ON THE TWENTY-THIRD LOAN
MODIFICATION EFFECTIVE DATE, BORROWER MAY IN LIEU THEREOF DELIVER ITS ANNUAL
FINANCIAL STATEMENTS TO BANK CONTEMPORANEOUSLY WITH THE FILING OF SUCH ANNUAL
FINANCIAL STATEMENTS WITH THE SEC.”


 


AND INSERTING IN LIEU THEREOF THE FOLLOWING:


 


“8.           AS SOON AS AVAILABLE, AND IN ANY EVENT WITHIN THE EARLIER TO OCCUR
OF (X) ONE HUNDRED TWENTY (120) DAYS AFTER THE END OF BORROWER’S FISCAL YEAR AND
(Y) FIVE (5) DAYS OF FILING ITS ANNUAL FINANCIAL STATEMENTS WITH THE SEC
(INCLUDING, WITHOUT LIMITATION, SEC FORM 10-K), ANNUAL FINANCIAL STATEMENTS,
CERTIFIED BY INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS ACCEPTABLE TO SILICON,
TOGETHER WITH AN UNQUALIFIED OPINION ON THE FINANCIAL STATEMENTS; PROVIDED,
HOWEVER, BORROWER MAY DELIVER ITS ANNUAL FINANCIAL STATEMENTS FOR THE ANNUAL
PERIOD ENDED JUNE 30, 2007 AS SOON AS AVAILABLE, AND IN ANY EVENT WITHIN THREE
DAYS OF THE FILING OF SUCH FINANCIAL STATEMENTS WITH THE SEC BUT IN NO EVENT
LATER THAN MAY 15, 2008; PROVIDED, FURTHER, HOWEVER, BORROWER MAY FILE ITS
ANNUAL REPORT WITH THE SEC (INCLUDING, WITHOUT LIMITATION, SEC FORM 10-K) FOR
THE ANNUAL PERIOD ENDED JUNE 30, 2008 AS SOON AS AVAILABLE, AND IN ANY EVENT ON
OR BEFORE APRIL 30, 2009.”


 


(XII)                          THE LOAN AGREEMENT SHALL BE AMENDED BY INSERTING
THE FOLLOWING TEXT AT THE END OF SECTION 8(1) OF THE SCHEDULE TO THE LOAN
AGREEMENT:


 

“(f) The foregoing depository requirements are in addition to and supplemental
of the financial covenants contained in Section 5 of the Schedule to the Loan
Agreement.”

 


(XIII)                       SECTION 8 OF THE LOAN AGREEMENT SHALL BE AMENDED BY
ADDING THE FOLLOWING DEFINITIONS THERETO, EACH IN THE APPROPRIATE ALPHABETICAL
ORDER:


 


““TWENTY-FIFTH LOAN MODIFICATION AGREEMENT” MEANS THAT CERTAIN TWENTY-FIFTH LOAN
MODIFICATION AGREEMENT, EXECUTED ON THE TWENTY-FIFTH LOAN MODIFICATION EFFECTIVE
DATE.


 


“TWENTY-FIFTH LOAN MODIFICATION EFFECTIVE DATE” MEANS THE DATE INDICATED ON THE
SIGNATURE PAGE TO THE TWENTY-FIFTH LOAN MODIFICATION AGREEMENT.”


 


4.                                       FEES.  BORROWER SHALL PAY TO BANK AN
EXTENSION FEE OF EIGHTY THOUSAND DOLLARS ($80,000.00), WHICH FEE SHALL BE DUE ON
THE DATE HEREOF AND SHALL BE DEEMED FULLY EARNED AS OF THE DATE HEREOF. 
BORROWER SHALL ALSO REIMBURSE BANK FOR ALL LEGAL FEES AND EXPENSES INCURRED IN
CONNECTION WITH THIS AMENDMENT TO THE EXISTING LOAN DOCUMENTS.


 


5.                                       RATIFICATION OF NEGATIVE PLEDGE. 
BORROWER HEREBY RATIFIES, CONFIRMS AND REAFFIRMS, ALL AND SINGULAR, THE TERMS
AND CONDITIONS OF A CERTAIN NEGATIVE PLEDGE AGREEMENTS EACH DATED AS OF
JANUARY 30, 2003 BETWEEN BORROWER AND BANK, AND ACKNOWLEDGES, CONFIRMS AND
AGREES THAT SAID NEGATIVE PLEDGE AGREEMENT  SHALL REMAIN IN FULL FORCE AND
EFFECT.


 


6.                                       RATIFICATION OF PERFECTION
CERTIFICATES.  BORROWER HEREBY RATIFIES, CONFIRMS AND REAFFIRMS, ALL AND
SINGULAR, THE TERMS AND DISCLOSURES CONTAINED IN CERTAIN PERFECTION CERTIFICATES
EACH DATED AS OF JANUARY 30, 2003, AS AMENDED AND AFFECTED BY SCHEDULE 1 TO THE
FOURTH AMENDMENT AND EXHIBIT A TO THE FOURTH AMENDMENT AND ACKNOWLEDGES,
CONFIRMS AND AGREES THE DISCLOSURES AND

 

8

--------------------------------------------------------------------------------


 


INFORMATION THEREIN, IN SCHEDULE 3.10 TO THE LOAN AGREEMENT, IN SCHEDULE 1
ANNEXED TO THE TENTH LOAN MODIFICATION AGREEMENT, AND/OR IN CONNECTION WITH THE
FORMATION OF SUBSIDIARIES AS CONTEMPLATED BY THE GUGGENHEIM TRANSACTIONS AND THE
KEY TRANSACTIONS (AS DEFINED IN THE SIXTH LOAN MODIFICATION AGREEMENT AND THE
ELEVENTH LOAN MODIFICATION AGREEMENT, RESPECTIVELY), HAVE NOT CHANGED AS OF THE
DATE HEREOF.


 


7.                                       CONSISTENT CHANGES.  THE EXISTING LOAN
DOCUMENTS ARE HEREBY AMENDED WHEREVER NECESSARY TO REFLECT THE CHANGES DESCRIBED
ABOVE.


 


8.                                       RATIFICATION OF LOAN DOCUMENTS. 
BORROWER HEREBY RATIFIES, CONFIRMS, AND REAFFIRMS ALL TERMS AND CONDITIONS OF
ALL SECURITY OR OTHER COLLATERAL GRANTED TO THE BANK AND CONFIRMS THAT THE
INDEBTEDNESS SECURED THEREBY INCLUDES, WITHOUT LIMITATION, THE OBLIGATIONS.


 


9.                                       NO DEFENSES OF BORROWER.  BORROWER
HEREBY ACKNOWLEDGES AND AGREES THAT BORROWER HAS NO OFFSETS, DEFENSES, CLAIMS,
OR COUNTERCLAIMS AGAINST BANK WITH RESPECT TO THE OBLIGATIONS, OR OTHERWISE, AND
THAT IF BORROWER NOW HAS, OR EVER DID HAVE, ANY OFFSETS, DEFENSES, CLAIMS, OR
COUNTERCLAIMS AGAINST BANK, WHETHER KNOWN OR UNKNOWN, AT LAW OR IN EQUITY, ALL
OF THEM ARE HEREBY EXPRESSLY WAIVED AND BORROWER HEREBY RELEASES BANK FROM ANY
LIABILITY THEREUNDER.


 


10.                                 CONTINUING VALIDITY.  BORROWER UNDERSTANDS
AND AGREES THAT IN MODIFYING THE EXISTING OBLIGATIONS, BANK IS RELYING UPON
BORROWER’S REPRESENTATIONS, WARRANTIES, AND AGREEMENTS, AS SET FORTH IN THE
EXISTING LOAN DOCUMENTS, AFTER GIVING EFFECT TO THIS LOAN MODIFICATION AGREEMENT
AND THE WAIVER AGREEMENT ENTERED INTO BETWEEN BORROWER AND BANK DATED AS OF THE
DATE HEREOF.  EXCEPT AS EXPRESSLY MODIFIED PURSUANT TO THIS LOAN MODIFICATION
AGREEMENT, THE TERMS OF THE EXISTING LOAN DOCUMENTS REMAIN UNCHANGED AND IN FULL
FORCE AND EFFECT.  BANK’S AGREEMENT TO MODIFICATIONS TO THE EXISTING OBLIGATIONS
PURSUANT TO THIS  LOAN MODIFICATION AGREEMENT IN NO WAY SHALL OBLIGATE BANK TO
MAKE ANY FUTURE MODIFICATIONS TO THE OBLIGATIONS.  NOTHING IN THIS LOAN
MODIFICATION AGREEMENT SHALL CONSTITUTE A SATISFACTION OF THE OBLIGATIONS.  IT
IS THE INTENTION OF BANK AND BORROWER TO RETAIN AS LIABLE PARTIES ALL MAKERS OF
EXISTING LOAN DOCUMENTS, UNLESS THE PARTY IS EXPRESSLY RELEASED BY BANK IN
WRITING.


 


11.                                 COUNTERSIGNATURE.  THIS LOAN MODIFICATION
AGREEMENT SHALL BECOME EFFECTIVE ONLY WHEN IT SHALL HAVE BEEN EXECUTED BY
BORROWER AND BANK.


 

[Remainder of page intentionally left blank.]

 

9

--------------------------------------------------------------------------------


 

This Loan Modification Agreement is executed as a sealed instrument under the
laws of the Commonwealth of Massachusetts as of the Twenty-fifth Loan
Modification Effective Date.

 

 

BORROWER:

 

 

 

ASPEN TECHNOLOGY, INC.

 

 

 

 

 

By:

/s/ Bradley T. Miller

 

Name:

Bradley T. Miller

 

Title:

Chief Financial Officer

 

 

 

BANK:

 

 

 

SILICON VALLEY BANK

 

 

 

 

 

By:

/s/ Michael Tramack

 

Name:

Michael Tramack

 

Title:

Senior Vice President

 

 

Twenty-fifth Loan Modification Effective Date: January 15, 2009.

 

 

[Twenty-fifth Loan Modification Agreement Signature Page]

 

--------------------------------------------------------------------------------